            Case 1:21-cv-00432-JSR Document 23 Filed 03/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

TRUSTPILOT DAMAGES LLC,
individually and on behalf of all others similarly
situated,

                   Plaintiff,
                                                           Civil Action No. 1:21-cv-00432-JSR
       v.

TRUSTPILOT INC. and TRUSTPILOT A/S,

                   Defendants.

                         SUPPLEMENTAL RULE 7.1 STATEMENT

        Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Trustpilot, Inc. respectfully

supplements its Rule 7.1 Statement filed in this action on February 16, 2021, as

follows. Trustpilot Group Plc is now the parent company of Trustpilot A/S. Trustpilot A/S

remains the parent company of Trustpilot, Inc.

Dated: New York, New York                            MCDERMOTT WILL & EMERY LLP
       March 26, 2021
                                                         /s/ Andrew B. Kratenstein
                                                     Andrew B. Kratenstein
                                                     Caroline A. Incledon
                                                     Kierstin S. Fowler
                                                     340 Madison Avenue
                                                     New York, New York 10173-1922
                                                     (212) 547-5400

                                                     William P. Donovan, Jr. (admitted pro hac
                                                     vice)
                                                     2049 Century Park East
                                                     Suite 3200
                                                     Los Angeles, California
                                                     (310) 788-4121

                                                     Attorneys for Defendant Trustpilot, Inc.
                                            .
